Citation Nr: 1439309	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-44 653	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation  in excess of 10 percent for anxiety disorder, not otherwise specified (NOS), prior to June 1, 2011, and in excess of 50 percent from then on.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2012 rating action, the RO increased the evaluation of axneity disorder, NOS, to 50 percent, effective June 1, 2011.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

In a statement received by VA on July 29, 2014, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues entitlement to an initial evaluation  in excess of 10 percent for anxiety disorder, NOS, prior to June 1, 2011, and in excess of 50 percent from then on, entitlement to service connection for PTSD, entitlement to service connection for depression, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  
.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had perfected an appeal with respect to the issues listed on the cover page of this decision.  38 C.F.R. § 20.200.   In a signed and written statement received by VA on July 29, 2014, the Veteran's representative notified the Board that he desired to withdraw his appeal of these issues and was satisfied with his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By the statement received by VA on July 29, 2014, the appellant withdrew his appeal with respect to the issues on appeal; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and the appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


